Citation Nr: 1134288	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  09-00 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and depression not otherwise specified (NOS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1970 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The case was certified for appeal by the RO in Winston-Salem, North Carolina.

In February 2010, the Veteran and his wife testified before the undersigned Veterans Law Judge at a Board hearing at the RO.  A transcript is of record.

Petitions to reopen claims of entitlement to service connection for gout and for a left ankle disability, as well as a new claim for a total disability rating due to individual unemployability (TDIU), have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these claims, and they are referred to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is warranted to obtain missing VA Medical Center (VAMC) records.

The record reflects that there are outstanding VA medical records which may be pertinent to the claims remaining on appeal.  In this regard, the Veteran reported on his original claim that he was hospitalized at the Ralph H. Johnson VAMC in June 2006 for his initial symptoms of anxiety and PTSD.  The claims file currently includes no VA outpatient treatment records prior to March 2008.  Further, the Veteran asserts that he was again hospitalized in early 2008, but the VA treatment records in the claims file date from after the Veteran's hospitalization.  It appears as if not all the records from the March 2008 incident are in the file, as the Veteran was obtaining treatment from two different treatment centers during this time.

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain these records for inclusion in the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should obtain from the Ralph H. Johnson VAMC and the Myrtle Beach VA Outpatient Clinic all pertinent records of evaluation and/or treatment of the Veteran's service-connected acquired psychiatric disorder(s), including records dated prior to March 2008 (including, but not limited to, treatment records of hospitalizations at Ralph H. Johnson VAMC in June 2006 and March 2008).  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  After receipt of the VA records, if the RO determines that a new VA examination is warranted, the RO should arrange for the Veteran to undergo VA examination, by a psychiatrist or psychologist.  Instructions set forth in the August 2010 Remand should be followed.

3.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include a new VA examination, if warranted), the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


